DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 02/11/2021. Claim 6 is canceled.  Claim 13 is newly presented.  Claims 1, 8 and 11-13 are examined.
Specification
Amended specification has been entered.
Drawings
The drawings filed 02/11/2021 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pilatis 2005/0097889 in view of York 2010/0263383 and Sanders 2006/0021350.
Regarding Claim 1, Pilatis discloses a fuel injection system 60 for a gas turbine engine 110 comprising (Fig. 1); 
	a main airblast fuel injector section 16, the main airblast fuel injector section having an aft end (A; annotated Fig. 2 of Pilatis) facing a combustion chamber 11 (Annotated Fig. 2, below),
	and a surface exposed (B; annotated Fig. 2 of Pilatis) to air flow through the injection system 60, the exposed surface B is an annular wall 70 of an air swirler 18 and comprises an annular array of swirl vanes 18 ([0023]; Annotated Fig. 2, below).

    PNG
    media_image1.png
    544
    882
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Pilatis (US 2005/0097889)
Pilatis does not teach surface exposed to air flow through the injection system is non-axisymmetric, or, non-planar in a reference circumferential plane and comprises an annular array of swirl vanes that are not symmetrical positioned around a circumference of the annular wall, the annular array of swirl vanes are not symmetrical positioned around the circumference of the annular wall because the annular array of swirl vanes include similarly configured vanes arranged with at least three varying 
York teaches
an annular array of swirl vanes 176 that are not symmetrical positioned around a circumference of the annular wall 166, the annular array of swirl vanes 176 are not symmetrical positioned around the circumference of the annular wall 166 because the annular array of swirl vanes 176 include similarly configured vanes arranged with at least three varying pitches (at different increments) around a common circumference ([0045]; Fig. 5.  York teaches that the premixer 170 can have any number of swirl vanes 176, anywhere from 4 to 14.  York further teaches that any number of swirl vanes 176 can be disposed at equal or different increments about the circumference of the nozzle center body 168 and the outer wall 166.  Therefore, it reads on the claim limitations above).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify annular array of swirl vanes 18 of Pilatis with York’s annular array of swirl vanes 176 that are not symmetrical positioned around a circumference of the annular wall 166, in order to enhance fuel-air mixing within the fuel nozzle prior to delivery into the combustor (York; [0045]; ll. 23-25).
Pilatis in view of York does not teach surface exposed to air flow through the injection system is non-axisymmetric, or, non-planar in a reference circumferential plane and configured to generate acoustic impedance at or adjacent the aft end where, in use, the air flow collides with an oncoming acoustic wave.
Sanders teaches fuel injection apparatus and in particular
	surface exposed 40 to air flow through the injection system is non-axisymmetric, or, non-planar in a reference circumferential plane ([0039], [0040], ll. 6-15 and [0042-44]; Fig. 3a-c, Fig. 3i, and Fig. 3g), 
	and configured to generate acoustic impedance at or adjacent the aft end where, in use, the air flow collides with an oncoming acoustic wave ([0037], ll. 1-6, [0038], [0039] and [0040], ll. 6-15; Sanders teaches that the annular wall 26 has a surface 40 and that the axial length varies in the axial length forming a non-uniform surface in order to reduce the combustion instability, thereby reducing the noise produced by combustion instability.  Therefore, the exposed surface of the annular wall 26 would be non-axisymmetric or non-planar and would generate acoustic impedance at the downstream edge 44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the annular wall 26 with the surface 40 with of Sanders (See Fig. 3a-c, Fig. 3i, and Fig. 3g) and utilize it as the annular wall 70 of Pilatis in view of York (the annular wall 70 being surrounded by swirlers 18) for the purpose of “reducing combustion instability” and “reducing net heat release fluctuations within the combustor” (Sanders; [0038]).
Regarding Claim 11, Pilatis in view of York and Sanders teaches the invention as claimed and discussed above in claim 1, and Pilatis further teaches
an annular array of main airblast fuel injector 16 sections with symmetric portions 70 of the main airblast fuel injector section 16 that have a surface B exposed to the air ([0021], ll. 21-24 and [0025]; Fig. 2; Pilatis cites a single combustion chamber with annular array of fuel injection arrangements 60. Each fuel injection arrangements 60 contains a main fuel injector, hence there is an annular array of main fuel injectors, as claimed.).
Pilatis in view of York and Sanders, as discussed so far, does not teach at least a proportion of the main airblast fuel injector sections are adapted such that a surface exposed to air flow through the injection system is non-axisymmetric, or, non-planar in a reference circumferential plane, and configured to generate acoustic impedance at or adjacent the aft end where, in use, the air flow collides with an oncoming acoustic wave.
Sanders further teaches
	surface exposed 40 to air flow through the injection system is non-axisymmetric, or, non-planar in a reference circumferential plane ([0039], [0040], ll. 6-15 and [0042-44]; Fig. 3a-c, Fig. 3i, and Fig. 3g), 
	and configured to generate acoustic impedance at or adjacent the aft end where, in use, the air flow collides with an oncoming acoustic wave ([0037], ll. 1-6, [0038], [0039] and [0040], ll. 6-15; Sanders teaches that the annular wall 26 has a surface 40 and that the axial length varies in the axial length forming a non-uniform surface in order to reduce the combustion instability, thereby reducing the noise produced by combustion instability.  Therefore, the exposed surface of the annular wall 26 would be non-axisymmetric or non-planar and would generate acoustic impedance at the downstream edge 44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the annular wall 26 with the surface 40 with of Sanders (See Fig. 3a-c, 
Regarding Claim 12, Pilatis in view of York and Sanders teaches the invention as claimed and discussed above in claim 1, and Pilatis further teaches
a gas turbine engine 110 incorporating the fuel injection system 60 configured according to claim 11 (see rejection of claim 11 above).
Regarding Claim 13, Pilatis in view of York and Sanders teaches the invention as claimed and as discussed above for claim 1.  However, Pilatis in view of York and Sanders, as discussed so far, does not teach some of the annular array of swirl vanes are positioned around the circumference of the annular wall with a same pitch around the circumference.
York further teaches
some of the annular array of swirl vanes (any number [4-14] of swirler vanes 176) are positioned around the circumference of the annular wall 166 with a same pitch (at equal increments) around the circumference ([0045]; Fig. 5.  York teaches that the premixer 170 can have any number of swirl vanes 176, anywhere from 4 to 14.  York further teaches that any number of swirl vanes 176 can be disposed at equal or different increments about the circumference of the nozzle center body 168 and the outer wall 166.  Therefore, it reads on the claim limitations above).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify annular array of swirl vanes 18 of Pilatis in view of York and Sanders, with York’s annular array of swirl vanes 176 where some of the annular array of swirl vanes (any number [4-14] of swirler vanes 176) are positioned around the circumference of the annular wall 166 with a same pitch (at equal increments) around the circumference, for the same reason as discussed in rejection of claim 1 above.

Claim 8  rejected under 35 U.S.C. 103 as being unpatentable over Pilatis in view of York and Sanders, as applied to claim 1, and further in view of Pinson 2014/0311150, Gomez 2015/0323187 and Sarv 2006/0281036.
Regarding Claim 8, Pilatis in view of York and Sanders teaches the invention as claimed and as discussed above for claim 1.  However, Pilatis in view of York and Sanders, does not teach exposed surface includes an annular array of pre-swirl vanes on the annular wall that includes a plurality of grouped vanes of similar configuration arranged along a circumferential reference plane, each group arranged at an angle to the reference plane.
Pinson teaches a swirler assembly 114 with swirlers 136 and 
an annular array of pre-swirl vanes 134 on the annular wall 116 ([0030]; Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify annular array of swirl vanes 18 of Pilatis in view of York and Sanders, with Pinson’s annular array of pre-swirl vanes 134 with swirlers 136, in order to align the airflow through the pre-swirler vanes and through the swirlers within the pre-mix flow passage (Pinson; [0034]; ll. 9-14).
Pilatis in view of York, Sanders and Pinson, does not teach a plurality of grouped vanes of similar configuration arranged along a circumferential reference plane, each group arranged at an angle to the reference plane.
Gomez teaches that an annular array of swirl vanes 136 of a single swirler assembly can be arranged in any suitable pattern or differing patterns ([0027; 0029]. Gomez teaches that the swirler vanes 136 can be arranged in differing patterns in order to provide the desired directional change upon the flow path of the combustion air. “[D]iffering patterns”, is interpreted as reading on the claim limitation that a plurality of swirler vanes 136 are arranged into groups where in each group comprises a plurality of swirler vanes of similar configuration arranged along a circumferential reference plane.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify annular array of pre-swirl vanes 134 of Pilatis in view of York, Sanders and Pinson, with Gomez’s swirl vanes 136 that are arranged into a plurality of grouped vanes of similar configuration arranged along a circumferential reference plane, in order to provide the desired directional change upon the flow path of the combustion air (Gomez; [0027]; ll. 5-7).
Pilatis in view of York, Sanders, Pinson,and Gomez does not teach each group arranged at an angle to the reference plane.
Sarv teaches that the swirler vane’s 30 orientation can vary depending on the intended application ([0017; 0024; 0033]; Fig. 2. Sarv teaches that the orientation of the swirler vane 20 can be changed depending on the desired application of the combustion chamber assembly, for example affecting fuel properties, burner design, or combustion stoichiometry.   “[B]lade orientation”, is interpreted as reading on the claim limitation that that vanes 30 are arranged at an angle to the reference plane.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify annular array of pre-swirl vanes 134 of of Pilatis in view of York, Sanders, Pinson,and Gomez, with Sarv’s swirler vane 30, in order to affect the fuel properties, burner design, or combustion stoichiometry (Sarvl; [0033]).

Response to Arguments
Applicant's arguments, filed 02/11/2021, with respect to 35 U.S.C. 103 rejections of claims 1, 8, and 11-12 have been considered but they are not persuasive, and the same combination of references used in the previous Office Action, was maintained in the current rejection (no new prior art). To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741